Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The Examiner affirms that claim 7, 8, and 11 are withdrawn from consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., WO 2017/184416 for the reasons outlined previously and for the additional reasons that follow.  
As an initial matter, due to a typographical error, claim 6 was not mentioned in the previous statement of rejection.  On the other hand, the Examiner clearly addresses the unpatentability of claim 6 on page 3 of the previous Office communication:
“…the Examiner notes that the aforementioned co-condensation product has added thereto an amount of acid, of which formic- and acetic acid are exemplary…”
Applicant correctly notes that Zhu indicates a maximum amount of water present as 89.9% by weight in the prior art compositions whereas the claims now mandate a minimum water content of 90%.  Of course, these ranges are abutting and the empirical data of the instant Specification is not tailored to illustrate an unexpected result associated with the composition containing at least 90 wt.% water.  The MPEP instructs that, in a scenario like this, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Hence, the aforementioned claims remain unpatentable on this foundation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



March 10, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765